Citation Nr: 0124809	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  99-18 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative arthritis of the lower 
back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran had active service from January 1979 to June 1981.

This matter comes before the Board of Veterans' Appeals (the Board) on 
appeal from a February 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Nashville, Tennessee (the RO) which denied 
service connection for degenerative arthritis of the lower back.

In August 2001, the veteran testified at a travel board hearing at the RO 
which the undersigned Board Member presided.


REMAND

The veteran claims that he is entitled to service connection for 
degenerative arthritis of the lower back.   

For reasons which will be expressed below, the Board believes that this 
issue must be remanded to the RO for further evidentiary development.

Reasons for remand

During the pendency of the appellant's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  This law sets forth 
requirements for notification and assisting a claimant in developing the 
facts pertinent to his or her claim, and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  This change in the law is generally 
applicable to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final as of that 
date.  The VCAA applies to this claim, as has been recognized by the RO in 
the July 2001 Supplemental Statement of the Case.

The veteran's service medical records indicate that the veteran sought 
treatment for lower back pain during service, in April 1981.  The records 
show tenderness to palpation to the right side, with restriction and pain 
to left side bending.  The diagnosis at that time was mild somatic 
dysfunction.  The veteran was advised to apply moist heat to the area.  The 
separation examination is silent as to any treatment or complaints of lower 
back pain.

VA treatment records dated within the past five years show the veteran to 
be diagnosed with chronic low back pain and degenerative arthritis.  The 
records show outpatient treatment for low back pain.  

The veteran was provided a VA physical examination in November 1997.  
However, the focus of that examination was the veteran's then-pending claim 
for service connection for residuals of a right foot fracture.  The report 
of that  examination made no reference to the etiology of the veteran's 
current back disorder.  Nor is there any other medical opinion of record 
which addresses the connection, if any, between the veteran's current back 
disability and his service or any incident thereof.

The provisions of the VCAA call for VA to provide a veteran with an 
examination "when such an examination is necessary to make a decision on 
the claim."  See 38 U.S.C.A. § 5103A(d)(1).  The Board believes that the 
circumstances of this case make such examination necessary.  That is, there 
arguably is evidence of a back problem in service and there is evidence of 
a current back disability.  Under the previous jurisprudence of the Court, 
in the absence of a medical nexus opinion the claim would have been not 
well grounded and there would have been no duty to assist on the part of 
VA.  See Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000).  However, that paradigm was changed by 
the enactment of the VCAA.  See 38 C.F.R. § 3.159(c)(4) (2001).

The Board therefore concludes that a VA examination of the veteran is 
warranted to determine the etiology of the veteran's current back disorder.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [fulfillment of the 
statutory duty to assist includes the conduct of a thorough and 
contemporaneous medical examination].

Accordingly, this case is remanded for the following actions:

1. The RO should request that the veteran identify 
specific names, addresses and approximate dates of 
treatment for all health care providers who may 
possess outstanding additional records pertinent to 
his claim.  Then, with any necessary authorization 
from the veteran, the RO should attempt to obtain 
copies of all treatment records identified by the 
veteran which have not been previously secured.  Any 
such records so obtained should be associated with the 
veteran's VA claims folder.

2. When the above actions have been completed, the 
veteran should be examined by a physician to determine 
the current diagnosis and etiology of any lower back 
disorder present.  The veteran's VA claims folder, 
including a copy of this REMAND, must be made 
available to the examiner for review.  The examiner 
should provide an opinion as to whether it is at least 
as likely as not that any current back disability is 
etiologically related to the back problems reported 
during service.  The report of the examination should 
be associated with the veteran's VA claims folder.

3. Thereafter, the RO should review the claims file 
and ensure that all developmental actions have been 
conducted and completed in full.  The RO should 
undertake any other action required to comply with the 
notice and duty to assist provisions of the VCAA and 
should then readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, the veteran 
and his representative should be provided with a 
Supplemental Statement of the Case and afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted. No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by the United 
States Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2000) (Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a decision of the 
Board is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2001).




